Citation Nr: 1218940	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-42 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2001 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Since the Veteran was last examined by VA in July 2007 in which an X-ray was normal and there was no diagnosis of a low back disability, the Veteran has submitted evidence of a disc protrusion at L5-S1 by MRI in August 2011. 

In February 2012, the Veteran testified that he had an MRI at VA in 2009.  The VA records in the Veteran's file cover the period from May 2007 to June 2007.  Under the duty to assist VA is required to obtain relevant records identified by the Veteran.

As the evidence of record is insufficient to decide the claim, another VA medical examination and medical opinion under the duty to assist is needed.  





Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records, including a MRI report, since May 2007.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).    

2.  Afford the Veteran for a VA examination to determine: 

a).  Whether the Veteran has a low back disability, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current low disability is related to the Veteran's symptoms of low back pain in service.  

In formulating the opinion, the VA examiner is asked to consider the following:

The service treatment records show that in December 2002 the Veteran fell about 9 feet, landing on his tail bone.  X-rays showed straightening of the lumbar lordosis, which was described as either due to muscle spasm or positional.  The assessment was low back pain.  


In March 2006, the Veteran complained of back pain without a history of injury or trauma, and the assessment was mechanical low back pain and the Veteran was given medication.  In November 2006, the Veteran complained of persistent low back pain.  The assessment was lumbago with pain primarily with exercise.  In February 2007, the Veteran complained of back pain.  Intervertebral disc degeneration was suspected.   On separation examination in February 2007, the Veteran gave a history of recurrent low back pain with numbness in the left lower extremity.  Lumbago on Flexeril was listed as an abnormality, but not considered disqualifying. 

After service, the Veteran has described low back pain since service. 

If, however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to the symptoms of low back pain in service, please identify the other potential causes, when the in-service symptoms are not more likely than any other etiology to cause any current low back disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file should be made available to the examiner for review. 



3.  After the above development, adjudicate the claim of service connection for a low back disability.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


